Citation Nr: 1200978	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  06-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1945 to December 1947, from July 1950 to July 1951, from February 1957 to February 1965, and from August 1972 to January 1977, including service during the Korean Conflict and in the Republic of Vietnam.  The Veteran received various decorations evidencing combat including the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 RO rating decision that, in pertinent part, granted service connection and a 10 percent rating for PTSD, effective July 28, 2003.  

A February 2006 RO decision, in pertinent part, increased the rating for the Veteran's service-connected PTSD to 30 percent, effective July 28, 2003.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2009, the Board determined that the issue of entitlement to a TDIU rating was raised during the Veteran's previously appealed increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue of entitlement to an initial rating higher than 30 percent for PTSD, as well as the issue of entitlement to a TDIU rating, for further development.  

In a June 2010 decision, the Board denied the Veteran's claim for entitlement to an initial rating higher than 30 percent for PTSD.  The Board remanded the issue of entitlement to a TDIU rating for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

By a June 2010 decision, the Board denied the issue of entitlement to an initial rating higher than 30 percent for PTSD.  


CONCLUSION OF LAW

As the benefit sought on appeal (entitlement to an initial rating higher than 30 percent for PTSD) has already been denied by the Board, there remains no justiciable case or controversy as to this issue before the Board at this time.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In a June 2010 decision, the Board denied the issue of entitlement to an initial rating higher than 30 percent for PTSD.  The Veteran has not filed a new claim for an increased rating for his service-connected PTSD.  In an August 2011 supplemental statement of the case, the RO listed an issue of entitlement to an initial rating higher than 30 percent for PTSD.  The RO also, in pertinent part, certified that issue as on appeal pursuant to a November 2011 VA Form 8.  As such, the Board must adjudicate this issue.  See Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003).

The Board notes, however, that as the issue of entitlement to an initial rating higher than 30 percent for PTSD was been denied by the Board in the June 2010 Board decision, no justiciable case or controversy regarding the issue remains.  There is no remaining allegation of error of fact or law in the determination denying an initial rating higher than 30 percent with respect to this claim.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) (2010).  Accordingly, the Board is without jurisdiction to review the appeal with respect to this issue, and the issue of entitlement to an initial rating higher than 30 percent for PTSD is dismissed without prejudice.  


ORDER

The appeal concerning the issue of entitlement to an initial rating higher than 30 percent for PTSD is dismissed.  


REMAND

The remaining issue on appeal is entitlement to a TDIU rating.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating.  He is currently service-connected for PTSD (rated 30 percent); residuals of prostate cancer, status post radiation therapy (rated 20 percent); tinnitus (rated 10 percent); left ear hearing loss (rated 0 percent); a left varicocele (rated 0 percent); epidermophytosis of the feet (rated 0 percent); and for erectile dysfunction (rated 0 percent).  The combined disability rating is 50 percent.  Accordingly, the Veteran does not currently meet the schedular requirements for a TDIU rating.  

This case was previously remanded by the Board in June 2010, partly to obtain opinions from a VA examiner whether, without regard to the Veteran's age or the impart of any nonservice-connected disabilities, it was at least as likely as not that his service-connected disabilities, either alone, or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.  

Pursuant to the June 2010 Board remand, the Veteran was afforded a VA genitourinary examination in October 2010.  There is a notation that the Veteran's claims file was reviewed.  The diagnosis was adenocarcinoma of the prostate, status post radiation treatment, with erectile dysfunction.  The examiner noted that the Veteran's usual occupation was in banking research and that he was retired because he was eligible due to age or the duration of his work.  

A June 2010 VA skin diseases examination report, by the same examiner who performed the June 2010 VA genitourinary examination, notes that the Veteran's claims file was reviewed.  The diagnosis was dermatophytosis of the feet.  The examiner indicated that he could only address the Veteran's prostate cancer, status post radiation; left varicocele; and dermatophytosis of the feet.  The examiner reported that he assumed that opinions were obtained from other respective examiners regarding the Veteran's tinnitus/hearing loss and PTSD.  The examiner stated that, regardless of age (82 years), the Veteran was presently ten years post radiation treatment with no socially unacceptable residuals (urinary or fecal incontinence), with no detectable varicocele, and that he had tinea pedis which was very minor to negligible in severity.  The examiner commented that any fifty year old should be able to obtain gainful employment with the above conditions.  The examiner stated that a general medical examination was not performed because it would only have revealed more problems than what he was asked to comment on and would have been a waste of time and effort.  The examiner reported that the rationale for his opinion was fifty years of medical experience, including both in internal medicine and in occupational medicine.  

A January 2011 statement from a VA psychologist notes that the Veteran's claims file was reviewed.  The psychologist reported that she was unable to offer an opinion as to whether the combined effect of all the Veteran's service-connected conditions rendered him unable to maintain substantially gainful employment because it was beyond the scope of her practice to opine about the effects of medical conditions.  The psychologist stated that the Veteran's PTSD, however, did not, in and of itself, preclude him from gainful employment.  The psychologist then referred to her opinion, pursuant to a February 2010 VA examination report, where she indicated that it was at least as likely as not that the Veteran had the capacity to be employed in his field, but that it was unlikely that he would actually achieve substantially gainful employment given the current job market, his age, and chronic and moderate PTSD symptoms.  

A January 2011 VA audiological examination report indicates that the Veteran's claims file was reviewed.  The diagnoses were normal to low frequency hearing sensitivity from 250 to 2000 Hertz, with mild sloping to severe sensorineural hearing loss from 3000 to 8000 Hertz, and good word recognition, in the right ear, and normal hearing sensitivity from 250 to 1000 Hertz, with mild sloping to profound sensorineural hearing loss from 1500 to 8000 Hertz, and good word recognition, in the left ear.  Tinnitus was also diagnosed.  The examiner reported that she was unable to offer an opinion regarding the effect of the Veteran's other medical conditions on his employment.  The examiner indicated, however, that the Veteran's hearing loss and tinnitus, in and of themselves, did not preclude the Veteran from obtaining and maintaining gainful employment.  The examiner remarked that such conditions should not be a barrier to a wide range of employment settings.  

The examiner reported that the effect of the Veteran's hearing loss would likely be that he experienced particular difficulty understanding conversational speech in adverse listening conditions such as in the presence of background noise or at greater than conversational distances.  It was noted that the Veteran might have trouble working well in noisy environments which required him to use non-face-to-face, communication equipment, such as speakers, intercoms, etc.  The examiner also indicated that the Veteran might experience difficulty with such equipment as the telephone, even with hearing aids.  The examiner remarked that while the Veteran might be unsuited for positions that relied on highly accurate information, neither his tinnitus nor his hearing loss should render him unable to perform physical or sedentary employment.  

In an April 2011 statement, the VA psychologist, who provided the January 2011 statement (noted above), indicated that during the Veteran's most recent VA psychiatric examination (in February 2010), he was diagnosed with PTSD and was assigned a Global Assessment of Functioning (GAF) score of 55.  The psychologist stated that the Veteran's symptoms were found to be in the moderate range at that time, and that he experienced moderate occupational and social impairment due to PTSD symptoms.  The psychologist commented that it was judged to be less likely than not that the Veteran's service-connected PTSD, alone, rendered him unable to secure or follow a substantially gainful occupation.  The psychologist remarked that it was beyond her scope of practice to comment on the effect of other medical conditions on the Veteran's employability.  The psychologist reported that her opinion was based on the fact that the Veteran reported adequate work performance prior to his retirement and that he also continued to volunteer eight hours per week.  It was noted that although the Veteran's tasks were simple, he had no significant impairments in functioning with his volunteer work.  

The Board observes that although the Veteran was afforded VA genitourinary, skin diseases, and audiological examinations, none of the respective examiners addressed the cumulative effect of all of the Veteran's service-connected disabilities on his employability.  Additionally, the Board notes that the Veteran was not afforded a VA examination as to his service-connected PTSD.  The Board observes, however, that opinions were provided by a VA psychologist in January 2011 and April 2011, respectively, which solely addressed the effect of the Veteran's PTSD on his unemployability.  The Board notes that the January 2011 statement from the VA psychologist appears to be contradictory and the April 2011 statement refers to a rationale that cites the Veteran's performance prior to his retirement and his ability to volunteer for only eight hours a week.  

The Board observes, therefore, that the Veteran has not been afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether all of his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is of the view that such an examination is necessary.  38 C.F.R. § 3.159 (2010).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following action:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities, dated since January 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since September 2010 should be obtained.  

2.  Have the Veteran undergo the appropriate VA examination to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should describe current impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

3.  Thereafter, readjudicate the claim for entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


